Case:19-10377-EEB Doc#:6 Filed:01/22/19                     Entered:01/22/19 10:22:30 Page1 of 1



                                     United States Bankruptcy Court
                                      For the District of Colorado

    In re:                                            )
    Richard John O'Casio                              )                       Bankruptcy Case No. 19-10377-EEB
                                                      )                                  Chapter 7
                                                      )
    Debtor(s).                                        )

                  DEFICIENCY NOTICE: DOCUMENTS DUE                      2/1/2019

The following missing documents are required for your case:
    • Statement of Financial Affairs
    • Summary of Assets and Liabilities and Certain Statistical Information
    • Schedule A/B
    • Schedule C
    • Schedule G
    • Schedule H
    • Schedule I
    • Schedule J
    • Schedule J-2
    • Employee Income Records and/or Statement Concerning Payment Advices (L.B.F. 1007-6.1)
      for: Richard O'Casio
    • Chapter 7 Statement of Current Monthly Income Official Form 122A-1
    • Chapter 7 Means Test Exemption Official Form 122A-1 Supplement, if applicable
    • Chapter 7 Means Test Calculation Official Form 122A-2
    • Statement of Intention




Your case is subject to dismissal if you fail to file the missing documents or otherwise request a
hearing in writing by the above date.1

Date: 1/22/2019                                   Kenneth S. Gardner, Clerk
                                                  U.S. Customs House, 721 19th Street, Denver, CO 80202

Create your “List of Creditors” online: http://www.cob.uscourts.gov/credentry/splash_creditor_entry.asp
The Official Bankruptcy Forms are available at http://www.uscourts.gov/forms/bankruptcy-forms
The Official Local Bankruptcy Forms are available at http://www.cob.uscourts.gov/forms/all-forms
For more information on how to file the missing document(s) or information about your case:
        Call: 720-904-7300
        Live Chat Online: www.cob.uscourts.gov

1
 See 11 U.S.C. § 521 and/or 11 U.S.C. §1116, Federal Rule of Bankruptcy Procedure 1007 and/or 3015, and/or
Local Bankruptcy Rule 1007-6, and 1007-7.
